      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 1 of 15 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KRYSTAL KARNS, individually and on
behalf of all others similarly situated,

       Plaintiff,                                   Case No.

v.                                                  CLASS ACTION COMPLAINT

DELOITTE CONSULTING LLP,                            JURY DEMANDED

       Defendant.


       Now comes the Plaintiff, KRYSTAL KARNS (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through her attorneys, and for her class action Complaint

against the Defendant, DELOITTE CONSULTING LLP, (“Defendant”), Plaintiff alleges and

states as follows:

                              PRELIMINARY STATEMENTS

       1.      This is an action for damages, injunctive relief, and any other available legal or

equitable remedies, for violations of the Illinois Personal Information Protection Act (“PIPA”),

815 ILCS 530/1, et seq., and the Illinois Consumer Fraud and Deceptive Businesses Practices Act

(“CFA”), 815 ILCS 505/1, et seq., negligence, and breach of implied contract resulting from the

illegal actions of Defendant, when it failed to properly secure and protect the personally

identifiable information (“PII”) described herein. Plaintiff alleges as follows upon personal

knowledge as to herself and her own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by her attorneys.
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 2 of 15 PageID #:2




                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d), because the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest or costs, and is a class

action in which members of the class are citizens of a State different from the Defendant.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in the Northern District of Illinois, does business within this District, and is subject to the

court’s jurisdiction in this District.

                                             PARTIES

        4.      Plaintiff is an individual who was at all relevant times residing in Kewanee, Illinois.

        5.      On information and belief, Defendant is a Delaware limited liability partnership,

whose principal place of business is located in New York, New York.

        6.      At all times relevant hereto, Defendant was engaged in a contract with the Illinois

Department of Employment Security (“IDES”) to assist in the administration of the Pandemic

Unemployment Assistance (“PUA”) program relative to processing and payment of

unemployment benefits.

        7.      Defendant is a “Data Collector” as defined in PIPA, 815 ILCS 530/5, as it is a

privately or publicly held corporation that for any purpose handles, collects, disseminates, or

otherwise deals with nonpublic personal information.

                              FACTS COMMON TO ALL COUNTS

        8.      Defendant built and maintained website portals used by Illinois residents to apply

for PUA benefits.




                                                  2
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 3 of 15 PageID #:3




       9.      PUA was created as part of the Coronavirus Aid Care and Economic Security Act

to expand unemployment benefit coverage to various categories of workers affected by the

COVID-19 pandemic.

       10.     Defendant entered into a contract with the State of Illinois to provide website

services related to the PUA, knowing that the PII they would be given by Illinois residents was

extremely sensitive and needed to be protected.

       11.     Plaintiff applied for unemployment benefits under the PUA using the online system

designed by Defendant for the Illinois Department of Employment Security. Pursuant to that

application, Plaintiff was required to enter into the system her, and her minor daughter’s, names,

social security numbers, and street address, as well as Plaintiff’s bank account number and copies

of her driver’s license card and Social Security card.

       12.     During or about May of 2020, Defendant failed to secure and protect the PII of

Illinois residents who applied for PUA benefits. As a result of Defendant’s failure, Plaintiff and

her minor daughter’s PII was exposed to unknown third parties, including but not limited to their

names, social security numbers, and street address, as well as Plaintiff’s bank account number and

driver’s license information. This incident is hereinafter referred to as the “Data Breach.”

       13.     Plaintiff was notified of the Data Breach which exposed her PII through an email

she received from the IDES, which did not identify Defendant. Plaintiff has not received any

notification related to the Data Breach from Defendant.

       14.     Plaintiff’s PII that was exposed by Defendant in the Data Breach is “Personal

Information” as defined by PIPA, 815 ILCS 530/5, in that it included her name, social security

number, driver’s license number, and bank account number.




                                                  3
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 4 of 15 PageID #:4




       15.     Persons, like Plaintiff herein, have a strong interest in protecting their PII from

falling into the wrong hands.

       16.     By making failing to safeguard Plaintiff’s PII, Defendant impaired her ability to

protect herself, her minor daughter, and her identities from theft, misuse, and abuse by nefarious

third-party individuals.

       17.     Therefore, Plaintiff has been deprived of her legally protected interest to safeguard

her PII against third party individuals.

       18.     As a result, Plaintiff has been exposed to untold risk of loss, identity theft, or other

types of nefarious abuse at the hands of third-party individuals.

       19.     As a result of the Data Breach, Plaintiff has expended time and suffered loss of

productivity from taking time to address and attempt to ameliorate, mitigate, and deal with the

future consequences of the Data Breach including investigating the information compromised and

how best to ensure Plaintiff is protected from potential identity theft and fraud, which efforts are

continuous and ongoing.

       20.     Defendant knew or should have known that the PII in its care was extremely

important and would subject millions of Americans to abuse, theft, or fraud if it were exposed to

third parties, and that Plaintiff would not be able to safeguard her, and he minor daughter’s,

identities if Defendant failed to safeguard their PII.

       21.     Defendant has not provided Plaintiff with notice or details regarding the Data

Breach as is required by PIPA.

       22.     A violation of PIPA constitutes an unlawful practice under the CFA, pursuant to

815 ILCS 530/20.




                                                  4
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 5 of 15 PageID #:5




       23.       As a result of Defendant’s acts and omissions outlined above, Plaintiff has suffered

concrete and particularized injuries and harm, which include, but are not limited to, the following:

(1) the loss of the opportunity and ability to control how their personal information is used; (2) the

diminution in the value and/or use of their personal information entrusted to Defendant; (3) the

compromise, publication, and/or theft of their personal information; (4) out-of-pocket expenses

associated with the prevention, detection, monitoring, protection, and recovery of their personal

information from identity theft and/or unauthorized use of their PII; (5) lost opportunity costs

associated with effort expended and the loss of productivity addressing and attempting to mitigate

the actual and future consequences of the data breach, including but not limited to efforts spent

researching how to prevent, detect, and recover from identity theft and personal data misuse; (6)

costs associated with the ability to freely utilize credit and assets frozen or flagged due to credit

misuse, including denial of credit and/or increased costs to use credit, credit scores, credit reports,

and assets; (7) unauthorized use of compromised PII; (8) tax fraud; (9) the continued risk to

Plaintiff and the Class members’ PII, which remains in Defendant’s possession and are subject to

further breaches so long as Defendant fails to undertake reasonable and appropriate measures to

protect the PII in its possession; and (10) future costs in terms of time, effort, and expense that will

be expended by Plaintiff and the Class to prevent, detect, contest, monitor, protect, and repair the

impact of compromised PII as a result of the data breach for the remainder of the lives of Plaintiff

and the Class.

                                     CLASS ALLEGATIONS

       24.       Plaintiff brings this action on behalf of herself and all others similarly situated, as

a member of the proposed class (the “Class”), defined as follows:

                 All persons within the United States whose PII was exposed as a
                 result of the Data Breach.

                                                   5
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 6 of 15 PageID #:6




       25.     Plaintiff also brings this action on behalf of herself and all others similarly situated,

as a member of the proposed sub-class (the “Sub-Class”), defined as follows:

               All persons within the State of Illinois whose PII was exposed as a
               result of the Data Breach.

       26.     Defendant, its employees and agents are excluded from the Class and Sub-Class.

Plaintiff does not know the number of members in the Class and Sub-Class, but believes the

members number in the thousands, if not more. Thus, this matter should be certified as a Class

Action to assist in the expeditious litigation of the matter.

       27.     The Class and Sub-Class are so numerous that the individual joinder of all of their

members is impractical. While the exact number and identities of their members are unknown to

Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is

informed and believes and thereon alleges that the Class and Sub-Class include thousands, if not

millions of members. Plaintiff alleges that the Class and Sub-Class members may be ascertained

by the records maintained by Defendant and IDES.

       28.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the Class and Sub-Class are so numerous that joinder of their members is impractical and

the disposition of their claims in the Class Action will provide substantial benefits both to the

parties and the Court.

       29.     There are questions of law and fact common to the Class and Sub-Class affecting

the parties to be represented. The questions of law and fact common to the Class and Sub-Class

predominate over questions which may affect individual Class and Sub-Class members and

include, but are not necessarily limited to, the following:




                                                   6
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 7 of 15 PageID #:7




               a.      Whether Defendant failed to use reasonable care to avoid exposing Plaintiff

                       and the Class and Sub-Class members’ PII;

               b.      Whether Defendant failed to give the Class and Sub-Class members notice

                       pursuant to PIPA;

               c.      Whether the Defendant’s conduct with respect to the data breach was unfair,

                       unlawful, and or deceptive;

               d.      Whether Defendant owed a legal duty to Plaintiff and the Class and Sub-

                       Class members to protect their personal information, and whether

                       Defendant breached this duty;

               e.      Whether Defendant was negligent;

               f.      Whether Plaintiff and the Class and Sub-Class members are at an increased

                       risk of identity theft as a result of Defendant’s breach and failure to

                       safeguard their PII; and

               g.      Whether the Class and Sub-Class members are entitled to damages and the

                       proper measure of those damages.

       30.     As a resident of the United States and the State of Illinois whose PII was exposed

in the Data Breach, Plaintiff is asserting claims that are typical of the Class and the Sub-Class.

       31.     Plaintiff has no interests adverse or antagonistic to the interests of the other

members of the Class and the Sub-Class.

       32.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and the Sub-Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.

       33.     A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class and Sub-Class



                                                  7
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 8 of 15 PageID #:8




members is impracticable. Even if every Class and Sub-Class member could afford individual

litigation, the court system could not. It would be unduly burdensome to the courts in which

individual litigation of numerous issues would proceed. Individualized litigation would also

present the potential for varying, inconsistent or contradictory judgments and would magnify the

delay and expense to all parties, and to the court system, resulting from multiple trials of the same

complex factual issues. By contrast, the conduct of this action as a class action presents fewer

management difficulties, conserves the resources of the parties and of the court system and protects

the rights of each class member. Class treatment will also permit the adjudication of relatively

small claims by many Class and Sub-Class members who could not otherwise afford to seek legal

redress for the wrongs complained of herein.

       34.     The prosecution of separate actions by individual members of the Class and Sub-

Class would create a risk of adjudications with respect to them that would, as a practical matter,

be dispositive of the interests of the other Class and Sub-Class members not parties to such

adjudications or that would substantially impair or impede the ability of such non-party Class and

Sub-Class members to protect their interests.

       35.     Plaintiff’s claims and injuries are identical to the claims and injuries of all Class

and Sub-Class members, because all claims and injuries of all Class and Sub-Class members are

based on the same Data Breach and same legal theories.

       36.     Defendant has acted or refused to act in respect generally applicable to the Class

and Sub-Class thereby making appropriate final and injunctive relief with regard to the members

of the Class and Sub-Class as a whole.

       37.     The size and definition of the Class and Sub-Class can be identified through records

held by IDES, and by Defendant’s own records.



                                                 8
      Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 9 of 15 PageID #:9




                                  COUNT I
              VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND
             DECEPTIVE BUSINESS PRACTICES ACT, 815 ILCS 505/1, et seq.

       38.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 37 above as if fully reiterated herein.

       39.     Plaintiff is a “person” as defined in 815 ILCS 505/1(c), as she is a natural person.

       40.     Defendant is a “person” as defined in 815 ILCS 505/1(c), as it is a company and a

business entity and/or association.

       41.     815 ILCS 505/2 states:

               Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact, or the use or employment of any
               practice described in Section 2 of the “Uniform Deceptive Trade
               Practices Act”, approved August 5, 1965, in the conduct of any trade
               or commerce are hereby declared unlawful whether any person has
               in fact been misled, deceived or damaged thereby.

       42.     Through its failure to provide notice to Illinois consumers as required by PIPA,

Defendant has committed unlawful business practices under the CFA.

       43.     815 ILCS 505/10a states:

               (a) Any person who suffers actual damage as a result of a violation
               of this Act committed by any other person may bring an action
               against such person. The court, in its discretion may award actual
               economic damages or any other relief which the court deems
               proper...

               (c) [T]he Court may grant injunctive relief where appropriate and
               may award, in addition to the relief provided in this Section,
               reasonable attorney’s fees and costs to the prevailing party.




                                                  9
    Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 10 of 15 PageID #:10




       44.     In taking the actions and omissions set forth above, and failing to provide notice

pursuant to PIPA as set forth above, Defendant violated the CFA, including, but not limited to,

815 ILCS 505/2.

       45.     Defendant failed to comply with the requirements of the CFA, including, but not

limited to 815 ILCS 505/2, as to the Class and Sub-Class members with respect to the above-

alleged transactions.

       46.     By reason thereof, Plaintiff is entitled to a judgment against Defendant, declaring

that Defendant’s conduct violated 815 ILCS 505/2, enjoining Defendant from engaging in similar

conduct in the future, and awarding actual damages, punitive damages, injunctive relief, costs, and

attorneys’ fees.

                                           COUNT II
                                         NEGLIGENCE

       47.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 37 above as if fully reiterated herein.

       48.     Defendant owed a duty to Plaintiff and the Class and Sub-Class members to

exercise reasonable care in obtaining, securing, compiling, safeguarding, deleting and protecting

Plaintiff and the Class and Sub-Class members’ bank account numbers, social security numbers,

and other personal information.

       49.     That duty included, among other things, designing, maintaining, and testing

Defendant’s security systems and taking reasonable security measures to ensure that Plaintiff and

the Class and Sub-Class members’ personal information in Defendant’s possession was adequately

secured and protected. Defendant further owed Plaintiff and the Class and Sub-Class members a

duty to implement measures that would detect a breach of its security system in a timely manner,

and to expeditiously act upon learning of a breach of security or data breach.

                                                  10
    Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 11 of 15 PageID #:11




       50.     Defendant owed a duty to Plaintiff and the Class to provide security measures,

including security consistent with industry standards, to ensure that its systems and networks and

Defendant’s personnel responsible for them, adequately protected the personal information of

Plaintiff and the Class and Sub-Class members.

       51.     Defendant owed a duty of care to Plaintiff and the Class and Sub-Class members

because they were foreseeable victims of any inadequate security measures or practices.

Defendant knew or should have known that it had inadequately safeguarded Plaintiff and the Class

and Sub-Class members’ personal information and failed to implement adequate precautionary

measures, including ample training, policies, and procedures to protect Plaintiff and the Class

members’ bank account numbers, social security numbers, and other personal information.

       52.     Plaintiff and the Class and Sub-Class members entrusted Defendant with their

personal information and social security numbers, relying on the understanding that Defendant

would implement policies and procedures, and take measures to protect their personal information

and protect Plaintiff and the Class and Sub-Class members from harm in the event of a data breach.

       53.     Defendant knew or should have known of the inherent risks of collecting and

storing individuals’ personal information, including their private bank account numbers and social

security numbers, and the critical importance and requirement to provide adequate security of that

information for Plaintiff and the Class and Sub-Class members.

       54.     Through its acts and omissions described herein, Defendant unlawfully breached

its duty of reasonable care to implement security measures to protect the personal information of

Plaintiff and the Class and Sub-Class members within Defendant’s possession and control.

Defendant further breached its duty by failing to expeditiously notify and accurately disclose to

Plaintiff and the Class and Sub-Class members that their personal information and social security



                                               11
    Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 12 of 15 PageID #:12




numbers compiled and maintained by Defendant were known or reasonably believed to have been

stolen or compromised.

       55.     As a direct and proximate result of Defendant’s breaches of its duties of care,

Plaintiff and the Class and Sub-Class members have suffered and will suffer injury, including but

not necessarily limited to those categories of injury, damages, and harm outlined above.

                                      COUNT III
                             BREACH OF IMPLIED CONTRACT

       56.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 37 above as if fully reiterated herein.

       57.     Defendant entered into a contract with the State of Illinois to help administer PUA

to Illinois residents. As a result of that contract Defendant invited and induced Plaintiff and the

Class and Sub-Class members to use its PUA portal to provide their personal information,

including names, addresses, Social Security numbers, and other personal information.

       58.     Defendant was required to reasonably safeguard and protect the PII of Plaintiff and

the Class and Sub-Class members from unauthorized use, and to timely and accurately notify

Plaintiff and the Class and Sub-Class members if their PII was compromised so that they act to

mitigate the harm caused by the unauthorized disclosure or release of their personal information

to unknown and unauthorized third parties.

       59.     Based on this understanding, Plaintiff and Class members accepted Defendant’s

offer and provided their PII to Defendant.

       60.     Plaintiff and the Class and Sub-Class members would not have provided and

entrusted their personal information to Defendant in the absence of their implied contract with

Defendant, and would have instead retained the opportunity and ability to control their personal

information rather than entrusting such personal information with Defendant

                                                  12
    Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 13 of 15 PageID #:13




       61.     Defendant breached the implied contracts with Plaintiff and the Class and Sub-

Class members by failing to reasonably safeguard and protect Plaintiff and the Class and Sub-

Class members’ personal information as impliedly promised.

       62.     As a proximate and direct result of Defendant’s breaches of its implied contracts,

Plaintiff and the Class and Sub-Class members have suffered and will suffer injury, including but

not necessarily limited to those categories of injury, damages, and harm outlined above.

                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for a judgment against Defendant as follows:

               a.     An order certifying the Class and the Sub-Class and appointing Plaintiff as

                      Representative of the Class and the Sub-Class;

               b.     An order certifying the undersigned counsel as the Class and Sub-Class

                      Counsel;

               c.     An order requiring Defendant, at its own cost, to notify all members of the

                      Class and the Sub-Class of the unlawful, unfair, deceptive, and

                      unconscionable conduct herein;

               d.     Judgment against Defendant in an amount to be determined at trial;

               e.     An order for injunctive relief prohibiting such conduct by Defendant in the

                      future;

               f.     Judgment against Defendant for Plaintiff’s attorneys’ fees, court costs, and

                      other litigation costs; and

               g.     Any other relief deemed just and proper by this Court.




                                                13
    Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 14 of 15 PageID #:14




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and costs to be awarded should Plaintiff prevail on any of

her claims in this action.


                                              RESPECFULLY SUBMITTED,

                                              KRYSTAL KARNS

                                              By:     /s/ Todd M. Friedman
                                                      Attorney for Plaintiff
                                                      Illinois Attorney No. 6276496
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      21550 Oxnard Street, Suite 780
                                                      Woodland Hills, California 91367
                                                      Phone: (877) 619-8966
                                                      Fax: (866) 633-0228
                                                      tfriedman@toddflaw.com

                                                      /s/ Abbas Kazerounian
                                                      Attorney for Plaintiff
                                                      Illinois Attorney No. 6316129
                                                      Kazerouni Law Group, APC
                                                      245 Fischer Avenue, Unit D1
                                                      Costa Mesa, California 92626
                                                      Phone: (800) 400-6808
                                                      Fax: (800) 520-5523
                                                      ak@kazlg.com

                                                      /s/ Mona Amini
                                                      Attorney for Plaintiff
                                                      Pro Hac Vice Motion Forthcoming
                                                      Kazerouni Law Group, APC
                                                      245 Fischer Avenue, Unit D1
                                                      Costa Mesa, California 92626
                                                      Phone: (800) 400-6808
                                                      Fax: (800) 520-5523
                                                      mona@kazlg.com




                                                 14
Case: 1:20-cv-04952 Document #: 1 Filed: 08/24/20 Page 15 of 15 PageID #:15




                                         /s/ David B. Levin
                                         Attorney for Plaintiff
                                         Illinois Attorney No. 6212141
                                         Law Offices of Todd M. Friedman, P.C.
                                         333 Skokie Blvd., Suite 103
                                         Northbrook, Illinois 60062
                                         Phone: (224) 218-0882
                                         Fax: (866) 633-0228
                                         dlevin@toddflaw.com

                                         /s/ Steven G. Perry
                                         Attorney for Plaintiff
                                         Illinois Attorney No. 6330283
                                         Law Offices of Todd M. Friedman, P.C.
                                         333 Skokie Blvd., Suite 103
                                         Northbrook, Illinois 60062
                                         Phone: (224) 218-0875
                                         Fax: (866) 633-0228
                                         steven.perry@toddflaw.com




                                    15
